Citation Nr: 0704662	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1970 to January 
1972 and from June 1974 to June 1979.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The case returns to the Board following a remand to 
the RO in March 2005.  


FINDING OF FACT

The veteran does not require regulation of activities as a 
result of his service-connected diabetes mellitus; there is 
no evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or the need for twice a 
month visits to a diabetic care provider.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's diabetes mellitus is rated as 20 percent 
disabling under Diagnostic Code (Code) 7913.  38 C.F.R. § 
4.119.  Under Code 7913, the next higher rating of 40 percent 
is assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Note (1) to Code 
7913 provides that compensable complications of diabetes 
should be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913. 

The Board notes that the RO has established service 
connection and separate disability evaluations for coronary 
artery disease, nephropathy with hypertension, neuropathy of 
the bilateral lower extremities, and retinopathy, as well as 
a special monthly compensation for loss of a creative organ, 
all as due to the diabetes mellitus.  Therefore, 
symptomatology associated with these disabilities may not be 
utilized to rate the underlying diabetes mellitus. Id.    

Upon review of the evidence, the Board finds that the overall 
disability picture from diabetes mellitus does not more 
closely approximate the criteria for a rating greater than 20 
percent.  38 C.F.R. § 4.7.  Although VA medical records show 
that the veteran requires insulin and has dietary 
restrictions as a result of his diabetes mellitus, the 
evidence does not show regulation of activities due to 
diabetes.  VA outpatient treatment records indicate that he 
veteran was last hospitalized for diabetes-related 
complications in 2002 for a toe infection.  

Most importantly, during the April 2005 VA examination, 
restriction of activities due to diabetes was not indicated.  
The Board also notes that there is no evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations.  In addition, although the veteran receives 
regular VA medical care, the evidence does not show that 
twice a month visits to a diabetic care provider are 
required. Id.  Rather, the veteran visits his diabetic care 
provider at three to four month intervals.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an initial disability rating greater than 20 percent for 
diabetes mellitus.  38 C.F.R. § 4.3.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
September 2003 and January 2006, as well as in the July 2003 
statement of the case and August 2006 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the July 2003 
statement of the case and August 2006 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the August 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with notice of his responsibility to 
provide all requested records not in the possession of a 
federal department or agency by letter dated January 2006.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal by 
letter dated August 2006.  The Board further finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 439 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as has been done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided additional medical records as well as 
lay evidence in the form of his own written statements.  As 
there is no indication of outstanding evidence, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


ORDER

An initial disability rating greater than 20 percent for 
diabetes mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


